DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6,7,10,16,17,20,21 is/are rejected under 35 U.S.C. 102a1/a2] as being anticipated by Yang et al (US 7,469,696)
With regard to claim 1 , Yang et al disclose a microfluidic dispenser device for delivering inhalable substances comprising (Fig. 1):
a casing (14);
a driving circuit (28) housed in the casing;
a microfluidic cartridge housed in the casing and having a tank (16), configured to contain a liquid, and a nebulizer  (100) configured to be controlled by the driving device (24),
the nebulizer including (Fig. 4) :
a substrate (116);
a plurality of chambers (114)  formed on the substrate and fluidically coupled to the tank (16) for receiving the liquid;

an insulating layer separating the heaters from the respective chambers

    PNG
    media_image1.png
    246
    660
    media_image1.png
    Greyscale

 and a plurality of nozzles(104) fluidically connecting the chambers, respectively, to an environment outside of the nebulizer, wherein the chambers are delimited laterally by walls, and portions of surfaces of the walls extend through base areas of at least some of the nozzles. 
With regard to claim 2 , Yang et al disclose the nebulizer includes a chamber layer (105)  on the substrate, the chambers being provided in the chamber layer.
With regard to claim 3 , Yang et al disclose a nozzle plate  (102) on the chamber layer, the nozzles (104) being provided through the nozzle plate.
With regard to claim 4 , Yang et al disclose. The device according to claim 3, wherein the chambers are delimited by the insulating layer and, on a side opposite to the substrate, by the nozzle plate (102).

With regard to claim 6, 17 , Yang et al disclose that   the nebulizer comprises:

With regard to claim 7 , Yang et al disclose the chambers (114) are aligned along edges of the supply passages (120) and are evenly distributed.
With regard to claim 10 , Yang et al disclose that  the nozzles (104) are configured to release drops of liquid having a diameter smaller than 5 um in response to activation of the heaters by the driving circuit.
With regard to claim 16 , 20 Yang et al disclose microfluidic cartridge comprising:
 tank (16) configured to contain a liquid; and
a nebulizer (100)  that includes:
a substrate (116); 
a plurality (Fig. 7) of chambers(114) formed on the substrate and fluidically coupled to the tank for receiving the liquid;
a plurality of heaters (148) formed on the substrate in positions corresponding to the chambers, respectively, wherein the heaters are thermally coupled to the respective chambers, the heaters being configured to be controlled by the driving device;
an insulating layer (102) separating the heaters from the respective chambers; and
a plurality of nozzles( 154) fluidically connecting the chambers, respectively, to an environment outside of the nebulizer, wherein the chambers are delimited laterally by walls, and portions of surfaces of the walls extend through base areas of at least some of the nozzles.
With regard to claim 17, 21, Yang et al disclose the nebulizer comprises: microfluidic channels (120) ; and supply passages( 114)fluidically coupled to the tank and wherein the chambers are fluidically coupled to the supply passages (110), respectively, by the microfluidic channels, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11, 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tivoli et al (US 7,726,303) in view of Yang et al (US 7,469,696)
With regard to claim 1 , Tyvoli et al disclose a microfluidic dispenser device for delivering inhalable substances comprising (Fig. 4):
a casing (72);
a driving circuit (82) housed in the casing;
a microfluidic cartridge housed in the casing and having a tank (76), configured to contain a liquid, and a nebulizer  (78) configured to be controlled by the driving device (80), the nebulizer including (Fig. 3) :
a substrate;
a plurality of chambers (40)  formed on the substrate and fluidically coupled to the tank (56) for receiving the liquid;
a plurality of heaters (42 - In the present embodiment, the ejection element (also referred to as a vaporization element) takes the form of a heating element opposite the chamber's ejection orifice ) formed on the substrate in positions corresponding to the chambers, respectively, wherein the heaters are thermally coupled to the respective chambers (40), the heaters being configured to be controlled by the driving device (80);
 and

Tivoli et al explicitly do not do not disclose an insulating layer separating the heaters from the respective chambers
Yang et al (Fig. 4) disclose the nebulizer including (Fig. 4) :
a substrate (116);
a plurality of chambers (114)  formed on the substrate and fluidically coupled to the tank (16) for receiving the liquid;
a plurality of heaters (106) formed on the substrate in positions corresponding to the chambers, respectively, wherein the heaters are thermally coupled to the respective chambers (114), the heaters being configured to be controlled by the driving device (24);
 and
a plurality of nozzles(104) fluidically connecting the chambers, respectively, to an environment outside of the nebulizer, wherein the chambers are delimited laterally by walls, and portions of surfaces of the walls extend through base areas of at least some of the nozzles. 

With regard to claim 11 , It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the heaters of a material selected from the following group: polycrystalline silicon, Al, Pt, TiN, TiAIN, TaSiN, Tiw., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regard to claim 5 , It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the substrate of semiconductor material and the chamber layer  of a polymeric material., since it has been held to be within the general skill of a .



Allowable Subject Matter
Claim8, 9, 12-15,18,, 19  22  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses the specified configuration of the 
the supply passages (cl. 8, 9, 22)
the microfluidic cartridge has a lid that closes the tank and wherein the nebulizer is joined to an outer face of the lid and is fluidically coupled to the tank via through channels provided in the lid ( cl. 12).
a release mouthpiece and a housing that defines an internal chamber that receives the microfluidic cartridge in a removable way and communicates with the environment through the release mouthpiece (13)
the housing includes inlet holes in fluid communication with the internal chamber and wherein the inlet holes and the mouthpiece are arranged so that suction through the mouthpiece will draw air into the internal chamber through the inlet holes, passage of the air through the internal chamber , and subsequent release through the mouthpiece (cl. 14).
the nebulizer is one of a plurality of nebulizers of the microfluidic cartridge and the tank is one of a plurality of tanks of the microfluidic cartridge, the tanks being separated from each other and configured to contain respective liquids with 
the supply passages are circular and concentric and define annular frame regions that comprise respective portions of the substrate, of the insulating layer, and of the chamber layer and are also concentric (claims 18/19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								3/7/22